Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Claims 214, 239, 241-243, 245, 253, 255-256, 265-267, and 323-327 are pending. Claims 214, 239, 241-243, 245, 253, 255-256, and 265-267 are currently under consideration. Claims 323-327 are withdrawn from consideration as being drawn to a non-elected species. It is noted that Applicant elected the following species of (i) ALK1 polypeptide of SEQ ID NO: 15 and (ii) endoglin polypeptide of SEQ ID NO: 502 in the reply filed on 04/06/2021. 

Withdrawn Objections and/or Rejections
All rejections related to claims 227 and 259 set forth in the previous office action mailed on 01/06/2022 are made moot by cancellation of the claims.  
The objection of claims 214 and 227 is withdrawn in view of amended claim 214 and canceled claim 227.

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 214, 239, 241-243, 245, 253, 255-256, and 265-267 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Claim 214 is drawn to a recombinant heteromultimer consisting of an ALK1-Fc fusion protein and an endoglin-Fc fusion protein, wherein the ALK-Fc fusion protein comprises an ALK1 polypeptide having an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 14 or 15, and wherein the endoglin-Fc fusion protein comprises an endoglin polypeptide having an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 501 or 502, wherein the recombinant heteromultimer binds to and/or inhibits BMP9 and/or BMP10. The claim recites a partial structure in the form of sequence homology. Claims 239, 241-243, 245, 253, 255-256, and 265-267 depend from claim 214. Thus, the claims encompass a genus of recombinant heteromultimers with a partial structure and a functional activity. 

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 

In the instant case, the specification states that the term “ALK1 polypeptide” includes polypeptides comprising any naturally occurring polypeptide of an ALK1 family member as well as any variants thereof (including mutants, fragments, fusions, and peptidomimetic forms) that retain a useful activity (page 368, lines 23-25). The specification also states that the term “endoglin polypeptide” includes polypeptides comprising any naturally occurring endoglin protein as well as any variants thereof (including mutants, fragments, fusions, and peptidomimetic forms) that retain a useful activity (page 405, lines 4-7). Thus, the claims are drawn to an enormous genus of recombinant heteromultimers. However, the specification merely discloses an ALK1 precursor protein set forth in SEQ ID NO: 14, the mature extracellular ALK1 polypeptide set forth in SEQ ID NO: 15 (page 368-369). The specification discloses a human endoglin isoform 1 precursor protein sequence set forth in SEQ ID NO: 501, the mature extracellular endoglin polypeptide sequence (isoform) set forth in SEQ ID NO: 502 (page 405). Such an instant disclosure does not adequately support the broad genus of variants of ALK1 and endoflin polyeptides and thus the genus of the claimed recombinant heteromultimer comprising an ALK1 polypeptide and an endoglin polypeptide.

The prior art teaches an ALK1 polypeptide comprising the amino acid sequence of SEQ ID NO: 15 and an ALK-1-Fc fusion protein (US 8,158,584 B2). The prior art teaches a human endoglin polypeptide comprising the amino acid sequence of SEQ ID NO: 502 (US 2015/0202260 A1). The prior art also teaches a heteromultimer comprising an ALK1 polypeptide and a coreceptor endoglin polypeptide, which binds to BMP9 (Cunha et al., Blood 117(26):6999-7006, 2011). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other heteromultimers might be. Accordingly, due to the breadth of the genus of the recombinant heteromultimers comprising an ALK1 polypeptide and an endoglin polypeptide and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the recombinant heteromultimers comprising an ALK1 polypeptide and an endoglin.

(iii). Response to Applicant’s argument
Applicant argues that claim 214 has been amended to recite that the ALK1 polypeptide of the ALK1-Fc fusion protein has an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 14 or 15, and that the endoglin polypeptide of the endoglin-Fc fusion protein has an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 501 or 502. Applicant has further amended the claim to recite that the recombinant heteromultimer binds to and/or inhibits BMP9 and/or BMP10. Applicant argues that with these amendments, the claims are directed to recombinant heteromultimers that are well defined and fully described in the application as originally filed.

Applicant argues that a person of ordinary skill in the art would at once appreciate that the technical effects emerging from the teachings of the instant application are much broader than the specific variant polypeptides recited or exemplified. Moreover, the skilled artisan would not need to perform any undue experimentation to generate other heteromultimer variants within the structural parameters of the pending claims (i.e., a recombinant heteromultimer comprising an ALK1-Fc fusion peptide and an endoglin-Fc fusion peptide with the sequences set forth in the pending claims). Applicant argues that at the earliest effective filing date of the application, general molecular biological tools were well known and could be applied without undue experimentation to generate nucleic acids encoding variant proteins comprising one or more mutations, which retain a known, desired activity. Applicant argues that with the application in hand, the skilled worker would have been able to predict and/or make further polypeptides across the entire scope of the substitute claims using no more than his/her knowledge and/or routine experimentation and analysis.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reason. First, the rejection under 35 U.S.C. 112(a) for written description requires that applicant was in possess of the claimed invention at the time the application was filed. Second, the amended claims recite a partial structural limitation for the claimed recombinant heteromultimer in the form of sequence similarity.

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses an ALK1 precursor protein set forth in SEQ ID NO: 14, the mature extracellular ALK1 polypeptide set forth in SEQ ID NO: 15 (page 368-369). The specification also discloses a human endoglin isoform 1 precursor protein sequence set forth in SEQ ID NO: 501, the mature extracellular endoglin polypeptide sequence (isoform) set forth in SEQ ID NO: 502 (page 405). However, such an instant disclosure does not adequately support the broad genus of variants of ALK1 and endoflin polyeptides and thus the genus of the claimed recombinant heteromultimer comprising an ALK1 polypeptide and an endoglin polypeptide.

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 214, 239, 241-243, 245, 253-255, 256, and 265-267 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cunha et al. (Blood 117(26):6999-7006, 2011) and Castonguay et al. (J. Biol. Chem.  286 (34): 30034 –30046, 2011).in view of US 8,158,584 B2 (Apr. 17, 2012) and US 2015/0202260 A1 (Jul. 23, 2015). 

Cunha et al. teach a heteromultimer comprising an ALK1 polypeptide and a coreceptor endoglin polypeptide (page 7000, left column, Figure 1). The heteromultimer binds to BMP9 (Figure 1).

Castonguay et al. teach a recombinant heteromultimer comprising mALK1-mFc and hEngECD-hFc26-359 (Fig. 5B, insert; page 30041, right column) and a heteromultimer comprising hALK1-hFc and mEngECD-mFc27-581 (page 30042, left column; Supplementary Figure S3). 

Cunha et al. and Castonguay et al. do not explicitly teach a recombinant heteromultimer comprising an ALK1 polypeptide comprising the amino acid sequence of SEQ ID NO: 15 and an endoglin polypeptide comprising the amino acid sequence of SEQ ID NO: 502.

US 8,158,584 B2 teaches an ALK1 polypeptide comprising the amino acid sequence of SEQ ID NO: 15 (Figures 1 and 3; see sequence alignment A below). US 8,158,584 B2 also teaches an ALK-1-Fc fusion protein (Figure 3). The Fc is derived from IgG (page 22, lines 29-56). The ALK-1-Fc fusion protein comprises a linker between human ALK1 protein and an IgG1 Fc region (Figure 3).

US 2015/0202260 A1 teaches a human endoglin polypeptide comprising the amino acid sequence of SEQ ID NO: 502 (Figure 9; see sequence alignment B below) and a fusion protein comprising the endoglin polypeptide and a human IgG Fc domain (see, e.g., Figures 11-13, and 15). The human IgG1 Fc fusion protein comprises a linker TG (Figure 13; in bold) or TGGG (Figure 15; in bold).

It would have been obvious for one skilled in the art to make a recombinant heteromultimer comprising an ALK1-Fc fusion protein comprising the ALK1 polypeptide taught by US 8,158,584 B2 and an endoglin-Fc fusion protein comprising endoglin polypeptide taught by US 2015/0202260 A1 in a host cell, such as a CHO cell and a composition comprising the heteromultimer with a reasonable expectation of success. One would have been motivated to do so because such a recombinant heteromultimer would be useful for functional study and signal transduction study of the ALK1 polypeptide and endoglin polypeptide. Such a heteromultimer would bind to BMP9.
A. ALK1 polypeptide sequence alignment

    PNG
    media_image1.png
    796
    822
    media_image1.png
    Greyscale



B. Endoglin polypeptide sequence alignment

    PNG
    media_image2.png
    353
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    833
    747
    media_image3.png
    Greyscale

(iii). Response to Applicant’s argument
Applicant argues that claim 214 has been amended to recite that the ALK1 polypeptide of the ALK1-Fc fusion protein has an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NOs: 14 or 15, and that the endoglin polypeptide of the endoglin-Fc fusion protein has an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NOs: 501 or 502. Applicant argues that none of the references, alone or in combination, teaches or suggests a recombinant heteromultimer, let alone a recombinant heteromultimer consisting of an ALK1-Fc fusion protein and an endoglin-Fc fusion protein, as claimed herein.

Applicant argues that Cunha et al. disclose an ALK1 receptor complexed with an endoglin co-receptor. While the reference discloses the naturally occurring receptor:co-receptor complex, it is silent as to any fusion proteins, much less any Fc-fusions. Applicant argues that Castonguay et al. disclose a mouse and a human endoglin-Fc fusion protein as well as a mALK1-mFc, all of which were used in the context of binding and inhibition studies. Applicant argues that Castonguay does not disclose any heteromultimers formed by such Fc fusion polypeptides. Applicant argues that the Examiner has conceded that neither reference discloses a recombinant heteromultimer comprising an ALKi polypeptide comprising the amino acid sequence of SEQ ID NO: 15 and an endoglin polypeptide comprising the amino acid sequence of SEQ ID NO: 502. 

Applicant argues that neither the '584 patent nor the '260 publication remedies the deficiencies of Cunha et al. and Castonguay et al. As stated previously, neither the '584 patent nor the '260 publication teaches or suggests heteromultimers comprising an ALK1-Fc and an endoglin-Fc fusion protein. 

Applicant argues that the '584 patent discloses polypeptides comprising a ligand binding portion of the extracellular domain of ALK1 ("ALK1 ECD polypeptides") that may be fused to a second polypeptide portion (e.g., an Fc portion of an immunoglobulin) to provide improved properties (e.g., increased half-life or greater ease of production or purification). Similarly, the '260 publication discloses endoglin polypeptides that may also be fused to a second polypeptide portion (e.g., an Fc portion of an immunoglobulin) to provide improved properties, such as an increased half-life or greater ease of production or purification. Neither reference discloses a recombinant heteromultimer as recited in the amended.

Applicant argues that a person skilled in the art would at best be motivated to use the disclosed fusion proteins to further study the implications on angiogenesis, as disclosed in the '584 patent, or treating fibrotic disorders, as disclosed in the '260 publication. A skilled person would have no motivation to combine the cited references, let alone any guidance as to how to combine the references to arrive at the claimed heteromultimers with any reasonable expectation of success.

Applicant’s argument has been fully considered but is not deemed to be persuasive because Cunha et al. teach endoglin acts as a coreceptor of ALK1 and forms a heteromultimer with an ALK1 polypeptide (page 7000, left column, Figure 1), whereas Castonguay et al. teach a recombinant heteromultimer comprising mALK1-mFc and hEngECD-hFc26-359 (Fig. 5B, insert; page 30041, right column) and a heteromultimer comprising hALK1-hFc and mEngECD-mFc27-581 (page 30042, left column; Supplementary Figure S3). US 8,158,584 B2 teaches an ALK1 polypeptide comprising the amino acid sequence of SEQ ID NO: 15 and ALK-1-Fc fusion protein, whereas US 2015/0202260 A1 teaches a human endoglin polypeptide comprising the amino acid sequence of SEQ ID NO: 502  and a fusion protein comprising the endoglin polypeptide and a human IgG Fc domain. 

It would have been obvious for one skilled in the art to make a recombinant heteromultimer comprising an ALK1-Fc fusion protein comprising the ALK1 polypeptide taught by US 8,158,584 B2 and an endoglin-Fc fusion protein comprising endoglin polypeptide taught by US 2015/0202260 A1 in a host cell, such as a CHO cell and a composition comprising the heteromultimer with a reasonable expectation of success. One would have been motivated to do so because such a recombinant heteromultimer would be useful for functional study and signal transduction study of the ALK1 polypeptide and endoglin polypeptide. 

Conclusion
No claims are allowed.  	



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 9, 2022